PEiR 'CURIAM.
The defendant was -convicted under an information containing two counts: First, -driving while intoxicated; second, failing to stop- the automobile which he was driving after injuring a person. The only -question presented on this appeal is whether a new trial should be granted upon the grounds of newly discovered evidence. We have carefully considered the entire record and especially the affidavits submitted in support of a motion for a new trial. W1e are- of the opinion that the trial court did not abuse its discretion in refusing to- grant the motion.
The judgment and order appealed from are affirmed.
All the Judges concur.